DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  11/30/2020was filed after the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al. US Pub. No. 2011/0107051 (“Saylor”) in view of Drost Yorck-Richard DE 102016220431 (“Drost”).
Regarding claim 3, Saylor teaches a workpiece transfer system comprising:
a robot that transfers a workpiece taken out of a furnace to a press forging device;
a temperature measuring device that measure a temperature of the workpiece being transferred by the robot.
[0060] As mentioned above, Step 222 of forming the spoke blank 1302 is executed in the hot press under a high-temperature condition. After heating, the heated spoke blank 1302 is transferred from the heating furnace onto the hot press by use of a robot. During transferring, before or at the same time when the heated spoke blank 1302 is placed in a mold of the hot press, the temperature of the heated spoke blank 1302 is monitored by an infrared monitor. Machining at the high temperature is intended to obtain an expected microstructure of the spoke 104.
Saylor does not expressly teach measure a temperature distribution of the workpiece and a heating device that is capable of locally heating the workpiece in a low temperature region of the temperature distribution measured by the temperature measuring device.
Drost teaches another system for heating an workpiece.  Specifically, Drost teaches measure a temperature distribution of the workpiece and a heating device that is capable of locally heating the workpiece in a low temperature region of the temperature distribution measured by the temperature measuring device.
Determining a temperature distribution on the target heating path to determine one or more locations of deviations in which an actual local temperature deviates from an expected and or calculated temperature; Changing and / or supplementing the application of at least one energy beam to compensate for the temperature deviation at one or more Deviations [ABSTRACT page 2]
In an embodiment of the invention, the measuring device can be designed to be spatially resolving so that the entire desired heating path or at least part of the desired heating path can be 
detected in a spatially resolving manner, in particular by taking a single image.  

However, it can also be provided that the measuring device as a line scan camera or as a point sensor is formed. A detection region of the measuring device is then in particular motion- coupled with a movement of at least one energy beam along the Sollheizpfads, so that the temperature distribution is determine  by a detection range of the measuring device is guided
in particular along the Sollheizpfads. [page 4]

Furthermore, provision can be made for the heating device to be put into a compensation mode as a function of the determined temperature distribution on the desired heating path, in which application of at least one energy beam causes a locally reduced or locally increased energy input into one or more deviation points compared to an energy input in the remaining target
heating path [page 4; read further page 5]

Furthermore, it can be provided that the scanning speed of at least one energy beam is reduced at 
one or more deviations. In this way, in particular, a heat input into the one or more deviations 
points can be increased, for example, to heat more strongly to a cold Deviationstelle
and thereby to match the temperature of the rest of Sollheizpfads.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Saylor with the steps of  measure a temperature distribution of the workpiece and a heating device that is capable of locally heating the workpiece in a low temperature region of the temperature distribution measured by the temperature measuring device of Drost.  The motivation for doing so would has been, as suggested by Drost in page 3, to ensure efficient and reliable heating, in particular uniform heating of the object.  Thus improve the quality of the workpiece.
Regarding claim 2, Drost teaches the heating device stores a target temperature distribution and heats the low temperature region in the workpiece to make the temperature distribution of the workpiece close to the target temperature distribution [see discussion in claim 1].
Regarding claim 3, Drost teaches  the heating device irradiates the workpiece with laser light to locally heat the workpiece [see page 8, laser beams].
Regarding claim 5, Drost teaches the heating device comprises a scanner that scans the laser light over the low temperature region [page 4 -a line scan camera].
Regarding claim 7, Saylor teaches the temperature is intended to obtain an expected microstructure and to limit a hydrogen embrittlement amount and Drost teaches the determination of one or more temperature deviations is to ensure reliable heating of an workpiece.  Therefore, it is obvious to one of ordinary skill in the art that the combine teachings of Saylor and Drost teach the heating device corrects the target temperature distribution based on quality information of moldability of the workpiece in the press forging device.

Claim(s) 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saylor/Drost as applied to claim 1, 3 above, and further in view of 이병학 KR 101796198 (hereafter “KR”).
Regarding claim 4, Saylor teaches, during transferring, before or at the same time when the heated spoke blank 1302 is placed in a mold of the hot press, the temperature of the heated spoke blank 1302 is monitored by an infrared monitor and Drost teaches once the measuring device 110 one or more deviations 120 detects, is preferably via the control device 118 to the beam source 104 and / or the beam influencing device 106 acted to the application of the laser beam 108 to change.  Saylor/Drost does not teach a position detecting device that detects a position of the workpiece, wherein the heating device follows the position of the workpiece detected by the position detecting device during a transfer by the robot to adjust an irradiation position with the laser light.
KR teaches a laser processing apparatus and a laser processing method.  Specifically, KR teaches a position detecting device that detects a position of the workpiece, wherein the heating device follows the position of the workpiece detected by the position detecting device during a transfer by the robot to adjust an irradiation position with the laser light.
The laser processing apparatus 200 shown in FIG. 4 further includes a scanner control unit 150 and 250 in the laser processing apparatus 100 shown in FIG. 1 and a position tracking unit 270 connected to the stage S. The position tracking unit 270 serves to track the position of the stage S. [ That is, the position tracking unit 270 tracks the position of the stage S when the object W moves by the stage S during the laser machining operation, thereby detecting the position of the object W placed on the stage S And transmits the position signal to the scanner control unit 250. Here, the position tracking unit 270 may be provided to track the moving stage S. However, the present invention is not limited thereto, and the position tracking unit 270 may be provided to directly track the position of the moving workpiece W. Accordingly, the scanner control unit 250 controls the first scanner 220 and the second scanner 240 to perform a machining operation on the moving object W. 

The laser processing apparatus 200 according to the embodiment can continuously process the laser processing work without interruption even while the work processing object W is moving so that the time required for processing the object W can be greatly reduced . [page 4]

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Saylor/Drost with the heating device follows the position of the workpiece detected by the position detecting device during a transfer by the robot to adjust an irradiation position with the laser light of KR.  The motivation for doing so would has to provide the system of Saylor/Drost to perform heat treatment while the workpiece is being transfer.  Thus, save processing time as suggested by KR above.
Regarding claim 6, see claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US Pub. No. 20220226931 to Kotar et al. teach a processing machine includes a laser irradiation device that emits an annular laser beam, and a wire feeding device that feeds a wire from an inside of the annular laser beam. When a workpiece irradiation proportion parameter (WIP) represented by an equation WIP=P.sub.wp/P (P.sub.wp: laser beam power introduced onto a workpiece surface when the wire exists in an irradiation region of the laser beam
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is a encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115